DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 1-3, filed 11/23/2020, with respect to Claims 2-17 have been fully considered and are persuasive.  The 35 U.S.C 112, 1st rejection of Claims 2-17 has been withdrawn. 
With respect to the rejection presented by the Examiner, the applicant argues that the Examiner should be looking to the more completed device illustrated and described in FIG. 21B, which shows a secondary battery comprising the claimed elements and electrically connected transistors, with some overlapping the secondary battery and others not. Therefore, the Examiner appears to have overlooked relevant disclosure of FIG. 21B and associated text expressly describing how to make and use the secondary battery (e.g., 1389), the plurality of transistors (e.g., 1300a-1300f), and the electrical connection thereof through wirings (e.g., 1315a, 1315b) where the secondary battery overlaps some of the transistors and not others. 
The examiner finds the applicant’s argument to be sufficient, and notes the Examiner oversight with regard to the 21B and its relevant disclosure, therefore the 35 U.S.C. 112, 1st rejection is hereby withdrawn.
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2, the references cited on PTO-892 form fail to disclose  discloses a device comprising: an antenna; a plurality of transistors; and a secondary battery electrically connected to a first transistor and a second transistor of the plurality of transistors wherein the secondary battery comprises a stack including a first active material layer, a solid electrolyte layer, a second active material layer, and a current collector thin film, wherein the first transistor overlaps with the secondary battery, and wherein the second transistor does not overlap with the secondary battery.
Claims 3-9 depend upon that of Claim 2, and require all of the limitations of Claim 2, therefore Claims 3-9 are considered to be allowed in view of said dependency. 
Regarding Claim 10,  the references cited on PTO-892 form, alone or in combination form, fail to disclose a device comprising: an antenna; a plurality of transistors; and a secondary battery electrically connected to a first transistor and a second transistor of the plurality of transistors, wherein the secondary battery comprises a stack including a first active material layer, a solid electrolyte layer, a second active material layer, and a current collector thin film, wherein the first transistor overlaps with the secondary battery, wherein the second transistor does not overlap with the secondary battery, and wherein the secondary battery is configured to be charged using a radiowave received by the antenna.
Claims 11-17 depend upon that of Claim 10, and require all of the limitations of Claim 10, therefore Claims 11-17 are considered to be allowed in view of said dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to radio field intensity measurement devices and/or systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858